         Case 1:20-cv-08686-JPC-SN Document 108 Filed 08/13/21 Page 1 of 1




U NI T E D S T A T E S DI S T RI C T C O U R T                                                                     A u g. 13,
                                                                                                                   Aug.   1 3, 2021
                                                                                                                               2021
S O U T H E R N DI S T RI C T O F N E W Y O R K

 B E T T E R H O L D C O, I N C.,
                                                                                  C A S E N O.: 1: 2 0 -c v - 0 8 6 8 6 (J P C)( S N)
                                                      Pl ai ntiff,
                                                                                              O R D E R G R A N TI N G
                           v.
                                                                                               W IT H D R A W ALOF
 B E E LI N E L O A N S, I N C.,                                                      A P P E A R A N C E OF TI N A C. M A
                                                                                         O F TY S O N & ME N D E S LL P
                                                      D ef e n d a nt.



          I n a c c or d a n c e wit h   L o c al Ci vil R ul e 1. 4, a n d u p o n c o nsi d er ati o n of t h e a n n e x e d

d e cl ar ati o n, Ti n a C. M a is h er e b y wit h dr a w n as c o u ns el f or D ef e n d a nt B e eli n e L o a ns, I n c.

S O    OR D E R E D .




D at e d: A u g ust 1 3, 2 0 2 1
           N e w Y or k, N e w Y or k
